DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Status
3.	Claims 1-20 are pending; claims 1 and 11 are independent
Reasons for Allowance 
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art either alone or in combination teaches,
A pixel sensing device, comprising: a current integrator connected to a pixel through a sensing line of a display panel, the current integrator integrating a pixel current flowing through the pixel to generate an integrator output voltage, the pixel current including panel noise;
 a sample and hold unit sampling and holding the integrator output voltage; 

a first capacitor coupled to the current integrator serving to reduce a distortion degree of the integrator output voltage due to the panel noise mixed to the pixel current, 
wherein the current integrator includes: 
an amplifier having a first input terminal connected to the sensing line for receiving the pixel current, a second input terminal for receiving an integrator reference voltage, and an output terminal for outputting the integrator output voltage that varies from the integrator reference voltage; and 
a reset switch connected between the first input terminal and the output terminal of the amplifier,

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the first capacitor is directly connected to the first input terminal and the second input terminal of the amplifier, and wherein the panel noise mixed in the pixel current is commonly applied to the first input terminal of the amplifier and the second input terminal of the amplifier when the reset  switch is turned off.

With respect to claim 11, the prior art either alone or in combination teaches,
An organic light emitting display device, comprising: 
a display panel including a plurality of pixels; and 

a sample and hold unit sampling and holding the integrator output voltage;
an analog to digital converter converting the integrator output voltage output from the sample and hold unit into a digital signal; and 
a first capacitor adjacent to the current integrator serving to reduce a distortion degree of the integrator output voltage due to the panel noise mixed to the pixel current, wherein the current integrator includes: 
an amplifier having a first input terminal connected to the sensing line for receiving the pixel current, a second input terminal for receiving an integrator reference voltage, and an output terminal for outputting the integrator output voltage that varies from the integrator reference voltage; and 
a reset switch connected between the first input terminal and the output terminal of the amplifier,

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the first capacitor is directly connected to the first input terminal and the second input terminal of the amplifier, wherein a first portion of the panel noise mixed in the pixel current is provided to the first input terminal of the amplifier when the reset switch is turned off and a second portion of the panel noise mixed in the pixel current is provided to the second input terminal of the amplifier when the reset switch is turned off.

6.	Claims 2-10 and 12-20 are dependent on allowable independent claim

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Bi (US 2017/0256199), relates to sense amplifier architecture in display panels.  More specifically, the current disclosure provides architectures and methods for sense amplifiers to avoid effects of panel noise and panel leakage on the sense amplifiers during operation.
-	YU (US 2016/0240122), relates to an organic light emitting display which is capable of sensing electrical characteristics of a driving element.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/20/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625